                   Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 1POLICE
                                                                              of 25
                                                                                     CITY OF PHILADELPHIA
MEMORANDUM
                                                                                     DATE: 03/31/21
TO           : Deputy Commissioner, Patrol Operations

FROM         : Commanding Officer, 1st District
SUBJECT : 1ST DISTRICT RECURRING QUALITY OF LIFE COMPLAINTS


                1. The top recurring quality of life complaints received from the 1st District community
                   are as follows:

                       • Nuisance Bar 1550 McKean Street (Station Bar)
                       ➢ Littering, vandalism, Lewd Acts in Public, Public Urination/Defecation
                       • Reckless Operation of ATV’s and Dirtbikes
                       ➢ Broad Street, Pattison Avenue, FDR Park
                       • Boom Cars, Pop-up Car Shows, Drag Racing
                       ➢ Broad Street, Pattison Avenue, FDR Park
                       • Illegal Parking
                       ➢ Too Close to Corners, Blocking Private Driveways, Double Parking (Deliveries)
                       • Short Dumping
                       ➢ 29th & Moore Streets
                       ➢ Tires
                       • Speak Easies
                       ➢ 2129 Taney Terrace
                       ➢ 2041 Hemberger Street
                       • Drug Sales
                       ➢ Wilson Park Housing Development
                       ➢ Garnet Street & Snyder Avenue
                       ➢ 2000 Dorrance Street
                       ➢ 1500 Ritner Street
                       • Underage Drinking/Outdoor Marijuana Use/Disorderly Crowds
                       ➢ 1700-1900 Pollack Street, FDR Park
                       • Homeless Issues
                       ➢ Panhandling, Human Waste
                       ➢ Broad Street, Passyunk Avenue, Penrose Avenue
                       • Graffiti

                2. All 1st District Officers are aware of and updated regularly on these issues, regularly at
                   roll calls.

                3. PPD Units and outside agencies assisting in addressing of these issues are as follows:

                       • Narcotics Strike Force
                       • Narcotics Field Unit
                       • Highway Patrol
                       • Citywide Vice
                       • Neighborhood Services Unit
                       • Philadelphia Housing Authority Police
                       • Department of License & Inspections
                       • 311
                       • Philadelphia School District/School Police
                       • Pennsylvania State Police Liquor Control Board
                       • Department of Sanitation
                       • Homeless Outreach




82-S-1   (Rev. 3/59)           RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
                   Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 2POLICE
                                                                              of 25
                                                                                    CITY OF PHILADELPHIA
MEMORANDUM
SUBJECT : 1ST DISTRICT RECURRING QUALITY OF LIFE COMPLAINTS

                4. I appreciate your attention and concern in regard to these issues and look forward to
                   any input and assistance you can offer in creating solutions.




                                                                Robert Zaffino
                                                               Robert Zaffino
                                                               Captain                                     #63
                                                               Commanding Officer
                                                               1st District




82-S-1   (Rev. 3/59)           RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
                   Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 3POLICE
                                                                              of 25
                                                                                      CITY OF PHILADELPHIA
MEMORANDUM
                                                                                      DATE: 3/31/21
TO           : Chief Inspector, Regional Operations Command - North
FROM         : Commanding Officer, 2nd District
SUBJECT : QUALITY OF LIFE CONCERNS WITHIN THE 2ND DISTRICT

           1. The following is a compilation of the most frequent “quality of life” complaints received by
              the 2nd Police District.

           2. Complaints include;
                a. Crowds of juveniles and underage drinking at Fox Chase Rec. Center (7900
                    Rockwell)
                b. Illegal Parking of trucks in PSA 3 (Hartel/Summerdale, 2100/2200 Bleigh)
                c. Crowds and marijuana use in the park at 2400 Faunce & 2400 Shelmire
                d. Crowds and juveniles panhandling at gas stations (780 Adams Ave, 5690 Rising Sun
                    Ave, 5700 Roosevelt Blvd)
                e. Drag Racing and pop-up car shows at 2300 Cottman Ave (Roosevelt Mall)
                f. Illegal truck and tow truck parking 5700 to 6300 Tabor Ave along the Navy Depot
                g. Public drinking and public urination near the beer takeout and distributor at 729
                    Adams/5300 Montour.
                h. Dirt bikes on public fields and highway at 400 Comly St (Lawncrest Rec Center)
                    900 Godfrey Ave (Houseman Rec Center).
                i. Abandoned vehicles are the primary 3-1-1 complaint with no particular area of
                    concentration.
                j. Illegal dumping specifically 200 Godfrey Ave @ Newtown Ave, 5500 Langdon St
                    @ Godfrey Ave, 7400 Pennway St, and 7900 Dungan Rd behind the shopping
                    centers.

           3. Please accept this list of “Quality of life” issues within the 2nd Police District.



                                                                Matthew Deacon
                                                                Captain                                 35
                                                                2nd District




82-S-1   (Rev. 3/59)          RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
                Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 4 of 25
                                                                                POLICE
                                                                          CITY OF PHILADELPHIA
MEMORANDUM                                                                     DATE: 03-31-21

TO     :   Deputy Commissioner, Patrol Operations

FROM   :   Commanding Officer, 3rd District

SUBJECT:   3rd DISTRICT QUALITY OF LIFE COMPLAINTS

           1. The following ten (10) quality of life complaints are received most often by residents of
              the 3rd District:

                        1) 7th Street Corridor: There are a multitude of issues along this corridor,
                            including open-air drug sales, public drug use, prostitution, and vagrancy.
                        2) Dirt Bikes and ATVs: Operators illegally operate these vehicles throughout
                            the District, primarily on Broad Street, South Street, and Columbus
                            Boulevard.
                        3) Car Meets and “Boom Cars:” High volumes of persons and vehicles
                            frequently attempt to congregate in the District, primarily in the area of the
                            stadiums and along Columbus Boulevard.
                        4) South Street: This corridor causes a variety of complaints, such as loud
                            music, drinking on the highway, disorderly crowds, and dirt bikes/ATVs.
                        5) Nickels’ Tavern: Residents in the area of 2nd Street and Oregon Avenue
                            complain of loud disorderly crowds and lack of adherence to Covid-19
                            Guidelines in addition to three (3) shooting incidents since January of 2020.
                        6) The Venue: Residents in the area of 1300 Packer Avenue complain of loud,
                            disorderly crowds in addition to operations past normal business hours.
                        7) Disorderly Adolescents: Residents in the area of 400 Catharine/Queens
                            Streets and 200 Catharine/Queen streets are displeased with a group of
                            children frequenting playgrounds creating disturbances with other youth and
                            being disrespectful to adults.
                        8) Underage Weekend Drinking: Intermittent complaints are received in
                            reference to underage juveniles drinking in the area of Furness High School
                            and the Sharswood School.
                        9) Homeless Population: Residents District-wide complain about homeless
                            issues such as aggressive behavior, public urination/defecation, and pop-up
                            encampments.
                        10) Loud Music: Residents throughout the District complain about a variety of
                            issues such as loud music from Air BnBs, residences, playgrounds, and
                            vehicles.



                                                            Capt. Brian Hartzell #9
                                                            ______________________________
                                                            Brian Hartzell
                                                            Captain                   #9
                                                            3rd Police District


           82-S-1 (Rev. 3/59)       RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
            Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 5 of 25

                                                                                POLICE
MEMORANDUM                                                             CITY OF PHILADELPHIA
                                                                            DATE: 3/31/21


TO      :   Chief Inspector, Regional Operations Command North
FROM    :   Commanding Officer, 5th Police District
SUBJECT :   TOP TEN (10) COMPLAINTS

            1. 6701 Ridge Avenue - (Wawa) complaint of homeless woman frequenting the store.
               Woman offered outreach and refused. Has not been seen recently.

            2. 419 Evergreen Street - complaint of A/F vandalizing property. Complainant
               possible 302, VAO has been to this location numerous times.

            3. 300 Carson Street – complaints of illegal parking.

            4. 100 Dupont Street – cars traveling wrong way down the one way street possibly
               due to construction.

            5. 700 Cathedral Road – report of disorderly juveniles Friday and Saturday night at
               approximately 8:30pm.

            6. 900 Grakyn Lane – Houston Playground check on youth playing basketball due to
               past complaints of late night games.

            7. 529 Greenhill Lane – complaint of early morning loud noise.

            8. 8400 Hagy’s Mill Road – complaint of trespasser who hacked two tress. Suspect
               identified, Northwest Detectives investigating.

            9. 7800 Nixon Street – complaint of dirt bikes, ATV’s riding in the area.

            10. 255 Greenough Street – complaint of a male and female possibly squatting at
                property. Both individuals arrested for warrants out of West Norriton, PA.




                                                             Captain Malachi Jones #6
                                                              _____________________
                                                              Malachi Jones
                                                              Captain #65
                                                              Commanding Officer
                                                              5th Police District
      Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 6 of 25
                                                          POLICE
MEMORANDUM                                        CITY OF PHILADELPHIA
                                                                     DATE:      3/31/21

TO     : Chief Inspector, Regional Operations Command North

FROM   : Commanding Officer, 7th District

SUBJECT : TOP TEN QUALITY OF LIFE COMPLAINTS


         1. The top then quality of life complaints received by the 7th District are:

                  • Illegal trash dumping (rear of shopping center located at 10000 Bustleton Avenue)
                  • Illegal parking of large trucks in residential areas (numerous complaints received
                       throughout residential areas in both PSA #2 and PSA #3)
                  • Fireworks (Anne Frank Elementary School 2000 Bowler Street)
                  • Loud Music (various apartment buildings located within PSA #1, PSA #2 and PSA
                       #3)
                  • Panhandling (along the Roosevelt Boulevard corridor throughout the District)
                  • Illegal ATV’s/Dirt bikes/Quads operating on the highway (8600 Verree Road)
                  • Underage drinking (Somerton Field 1400 Southampton Road)
                  • Homelessness (9200 Roosevelt Boulevard and 10100 Bustleton Avenue)
                  • Smoking of marijuana (Gifford Playground 575 Tomlinson Road)
                  • Mental health issues (various locations throughout PSA #1, PSA #2 and PSA #3)

         2. Consideration to this memorandum is greatly appreciated.


                                                               Robert Ritchie_______________
                                                               Robert Ritchie
                                                               Captain                             #31
                                                               7th District




        82-S-1 (Rev. 3/59)     RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
            Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 7 of 25
MEMORANDUM                                                                       POLICE
                                                                           CITY OF PHILADELPHIA

                                                                           DATE: 03-31-2021

TO      :    Chief Inspector, Regional Operations Command North

FROM    :    Commanding Officer, 8th District

SUBJECT :    8th DISTRICT QUALITY OF LIFE ISSUES


        1. The below list identifies the biggest quality of life issues facing the 8th District.

               * Theft from Autos, Car Meets and Homeless Persons at Philadelphia Mills Mall
               * Large Crowds and Destructive Behavior in Penny Pack Park
               * ATV/Dirt Bikes riding throughout the district
               * Underage Drinking that occurs at Recreation Centers and Wooded Areas
               * Large Crowds and Drinking at Boat Ramp at 9201 N. Delaware Ave.
               * Drag Racing that occurs on Woodhaven Rd. and at 14000 Townsend Rd.
               * Panhandling along Roosevelt Blvd and in Shopping Centers
               * Commercial Truck parking along 12000 Townsend Rd. and 11900 Thornton Rd.
               * Illegal Fireworks during the Spring and Summer Months
               * Organized Pedal Bike Rideouts




                                                                    Timothy Linneman
                                                                   Timothy Linneman
                                                                   Captain          #1
                                                                   Commanding Officer
                                                                   8th District
                   Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 8POLICE
                                                                              of 25
                                                                                      CITY OF PHILADELPHIA
MEMORANDUM
                                                                                     DATE: 3/25/21
TO           : Deputy Commisioner, Patrol Operations
FROM         : Commanding Officer, 12th District
SUBJECT : QUALITY OF LIFE ISSUES

               1. The following is a list of the top quality of life concerns expressed by citizens within the
                  12th District.

                       •   Abandoned Autos
                       •   Speakeasies
                       •   Drag Racing
                       •   Street Mechanics
                       •   Illegal Dumping
                       •   Tractor Trailer Parking
                       •   Graffiti
                       •   Potholes
                       •   Vacant Lots
                       •   Abandoned Houses




                                                                Scott Drissel
                                                                Scott Drissel
                                                                Captain                                #99
                                                                Commanding Officer
                                                                12th District




82-S-1   (Rev. 3/59)            RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
                   Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 9POLICE
                                                                              of 25
                                                                        CITY OF PHILADELPHIA
MEMORANDUM




                                                                                         0




82-S-1   (Rev. 3/59)        RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
                  Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 10 of 25

                                                                                          POLICE
MEMORANDUM                                                                         CITY OF PHILADELPHIA
                                                                                    DATE: 03-31-21

TO            : Chief Inspector, Regional Operations Command North

FROM          : Commanding Officer, 14th Police District

SUBJECT : QUALITY OF LIFE ISSUES


                  1. The following are the top quality of life complaints received in the 14th District:

                             •    Drinking on the highway
                             •    Gambling on the highway
                             •    Short dumping
                             •    Abandoned autos
                             •    Loitering




                                                                Nicholas Smith #25
                                                                ________________________________
                                                                Nicholas Smith
                                                                Captain                 #25
                                                                Commanding Officer
                                                                14th Police District




82-S-1   (Rev. 3/59)             RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
                  Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 11 of 25
                                                                                                POLICE
                                                                                       CITY OF PHILADELPHIA
MEMORANDUM
                                                                                      DATE: 03-31-21
TO           : Chief Inspector, Regional Operations Command North

FROM         : Commanding Officer, 15th District

SUBJECT : 15TH DISTRICT QUALITY OF LIFE ISUUES


                1. Listed below are the quality of life issues currently affecting the 15th District:

                           1-Abandoned Vehicles(5000 Oxford, 1300 Foulkrod, 900 Foulkrod, 4200 Bath)
                           2-Loud Music(Riverfront, Comly/Milnor)
                           3-Illegal Parking(2000 Plum, Lower Torresdale Avenue business corridor)
                           4-Marijuana Smoking(Multiple locations)
                           5-Drinking on the highway/Disorderly Crowds(Multiple locations, 1640 Bridge)
                           6-Panhandling(Multiple locations, 4700 Frankford)
                           7-Dirtbikes/ATV’s(Multiple locations)
                           8-Homelessness/Prostitution(Multiple locations, 4700 Frankford, Pause Park)
                           9-Trash/Illegal Dumping(Multiple locations, Frankford/Unity)
                           10-Grafitti(Multiple locations)


                2. Your consideration of this request is greatly appreciated.




                                                                 John F. Walker
                                                                 Captain                                 #20
                                                                 Commanding Officer
                                                                 15th District




82-S-1   (Rev. 3/59)           RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
           Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 12 of 25
                                                                            POLICE
                                                                     CITY OF PHILADELPHIA
MEMORANDUM                                                                DATE: 3/30/21

TO:     Deputy Commissioner, Patrol Operations

FROM:   Commanding Officer, 16th Police District

SUBJECT: QUALITY OF LIFE COMPLAINTS

        1. On March 30, 2021, the 16th District was tasked with compiling a list of our top ten quality
           of life complaints that we are receiving from the community. Our top ten are as follows:

               •   Open containers/ drinking on the highway
               •   Urination on the highway
               •   Crowds
               •   Short dumping
               •   Abandoned houses
               •   Abandoned vehicles
               •   Homeless/ Transients
               •   Speeding/ Drag racing
               •   Unpermitted parties/ activities
               •   Nuisance bars

        2. Thank you for your attention in this matter.




                                                                           Samantha U.
                                         Brown______
                                                                 Samantha U. Brown
                                                                 Captain                        #29
                                                                 16th District




          82-S-1 (Rev. 3/59) RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND.
               Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 13 of 25
                                                                                  POLICE
                                                                             CITY OF PHILADELPHIA
MEMORANDUM                                                                       DATE: 03-30-21

TO      : Deputy Commissioner, Patrol Operations

FROM    : Commanding Officer, 17th Police District

SUBJECT :   QUALITY OF LIFE COMPLAINTS FOR 17TH DISTRICT


            1. The district receives complaints in several formats from the community, including
               verbally, electronically, and through the mail. Response to the quality of life issues
               affecting those living and working within the district are taken seriously and addressed in
               a variety of ways depending on the issue.

            2. The 17th District has received the following quality of life complaints from the
               community:

                   •   Drinking and Open containers/ Public Intoxication-20th & Federal St.
                   •   Narcotics sales- 1900Ellsworth St.
                   •   Dogs unleashed/defecation –Wharton Square Park, 24th & Wharton St.
                   •   Parking issues- District wide
                   •   Fireworks-District wide
                   •   Abandoned autos- PSA 2
                   •   Graffiti-25th Street corridor
                   •   Dirt bikes- Broad St. corridor
                   •   Short dumping- 25th Street corridor
                   •   Loud music- 1500 Catherine St.

            3. This above mentioned list is in no particular order as these quality of life issues change in
               order and priority depending on the time of year and weather conditions. It is however
               issues we are continuously contending with and the most prevalent quality of life issues
               in our particular neighborhoods.




                                                                         Michael O’Donnell
                                                                  ______________________________
                                                                  Michael O’Donnell
                                                                  Captain #53
                                                                  Commanding Officer
                                                                  17th Police District
             Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 14 of 25



MEMORANDUM                                                                                POLICE
                                                                                  CITY OF PHILADELPHIA
                                                                                          03-30-2021

TO      : Deputy Commissioner, Patrol Operations

FROM    : Commanding Officer 18th Police District

SUBJECT : 18th DISTRICT QUALITY OF LIFE ISSUES


          1. The following are the most received Quality of Life Complaints by the 18th District.

                 •   Abandoned Autos
                 •   Dirt Bikes in Traffic
                 •   Double Parking/Saving Spaces
                 •   Open Container/Public Intoxication
                 •   Public Urination
                 •   Loitering
                 •   Panhandling
                 •   Street Mechanics
                 •   Marijuana Smoking
                 •   Loud Music




                                                             Matthew Gillespie____________
                                                             Matthew Gillespie          45
                                                             Captain
                                                             18th District
                  Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 15 of 25
                                                                                              POLICE
                                                                                    CITY OF PHILADELPHIA
MEMORANDUM
                                                                                     DATE:    3/30/2021


TO           :    Deputy Commissioner, Patrol Operations

FROM         :    Commanding Officer, 19th District

SUBJECT :          QUALITY OF LIFE COMPLAINTS

                  1. Below is the list of quality of life complaints, that the 19th District has received from
                     the community.

                       1.   Parking on sidewalks and double parking
                       2.   Stores that are open 24 hours
                       3.   Abandon houses
                       4.   Abandon autos
                       5.   Smoking marijuana on the highway
                       6.   Drinking on the highway
                       7.   Gambling on the highway
                       8.   Loud music from autos and houses
                       9.   Graffiti




                                                                  Robert Mckeever

                                                                   Robert Mckeever
                                                                   Captain # 60
                                                                   Commanding Officer, 19th District




82-S-1   (Rev. 3/59)             RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
                  Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 16POLICE
                                                                              of 25
                                                                                      CITY OF PHILADELPHIA
MEMORANDUM
                                                                                      DATE: 03-31-21
TO           : Chief Inspector, Regional Operations Command North
FROM         : Commanding Officer, 24th Police District
SUBJECT : QUALITY OF LIFE COMPLAINTS FROM COMMUNITY

              1. First and foremost, I will list the obvious, my biggest complaint I get on a regular basis is
                 the amount of open air drug corners that operate daily, so that will be listed first.

                       a.   Numerous open air drug markets
                       b.   4200-4600 G St- pop up car washes (shared with the 25th District)
                       c.   3356 Kensington Ave- Club “Invazion” Café (still under cease order)
                       d.   3300-3500 I St- illegal parking, cones reserving spots
                       e.   Aramingo & Castor corridor – car meets, loud music, drag racing
                       f.   G St & Hunting Park- car meets, loud music, drag racing (shared with the 25th
                             District)
                       g.   1901 Buckius St- Inhale Hookah Lounge-
                       h.   1101 E. Cayuga St, Ferko Playground- disorderly crowds with loud music
                       i.   601 E. Indiana St, McPherson Square-large homeless population
                       j.   2535 E. Allegheny Ave, Campbell Square Park- homeless population
                       k.   215 E. Indiana St, Hope Park- large homeless population, open air drugs sales

              2. The list is a sample of my most consistent community concerns.




                                                               Pedro R. Rosario

                                                               Pedro R. Rosario
                                                               Captain                                   #18
                                                               Commanding Officer
                                                               24th Police District




82-S-1   (Rev. 3/59)             RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
                  Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 17POLICE
                                                                              of 25
                                                                                    CITY OF PHILADELPHIA
MEMORANDUM
                                                                                    DATE: 03-31-21
TO           : Chief Inspector, Regional Operations Command North
FROM         : Commanding Officer, 25th Police District
SUBJECT : 25TH POLICE DISTRICT TOP TEN PROBLEMATIC QUALITY OF LIFE LOCATIONS


              1. The 25th District has the following problematic Quality of Life locations:

                  * Front Street & Lehigh Avenue (Homeless and Narcotics)
                  * 2nd Lehigh Avenue (Homeless and Narcotics)
                  * 3500 Germantown Avenue (Gambling and Panhandling)
                  * Hunting Park Avenue & Old York Road (Prostitution)
                  * 305 E. Wyoming Avenue (Speakeasy)
                  * 3215 Front Street (Speakeasy)
                  * 4362 N Franklin Street (Speakeasy)
                  * 3801 Old York Road (Speakeasy)
                  * 3500 Warnock Street (Gambling)
                  * 400 W. Indiana Street (Homeless, Narcotics & Short Dumping)

              2. Thank you for your attention in this matter.



                                                                Javier Rodriguez

                                                                Javier Rodriguez
                                                                Captain              #46
                                                                Commanding Officer
                                                                25th Police District




82-S-1   (Rev. 3/59)          RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
                  Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 18POLICE
                                                                              of 25
                                                                                       CITY OF PHILADELPHIA
MEMORANDUM
                                                                                       DATE: 3-31-21
TO           : Chief Inspector, Regional Operations Command North
FROM         : Commanding Officer, 26th District
SUBJECT : 26TH DISTRICT QUALITY OF LIFE COMPLAINTS


                1. The following is a list of quality of life complaints received throughout the 26th District:

                       •   Front St/Girard Ave - pill sales, loitering (PSA 3)
                       •   630 W. Girard Ave- pill sales, loitering        (PSA 2)
                       •   2000 E. Letterly St - abandoned vehicles, littering (PSA 3)
                       •   2400 Kensington Ave – prostitution, crack sales (PSA 3)
                       •   2400 N. Reese St – marijuana sales              (PSA 1)
                       •   1900 E. Sergeant St – homeless people, prostitution (PSA 3)
                       •   2600 Kensington Ave – prostitution, homeless people (PSA 3)
                       •   Leithgow St/Norris St – crack sales, loitering          (PSA 1)
                       •   7th & Master St – crack sales, loitering, public drinking (PSA 2)
                       •   1900 E. Harold St – prostitution, littering, public urination/defecation (PSA 3)

                2. Thank you for your attention into this matter.




                                                                   William Fisher

                                                                    William Fisher
                                                                    Captain                                   #16
                                                                    Commanding Officer
                                                                    26th District




82-S-1   (Rev. 3/59)              RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
                  Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 19 of 25
                                                                                           POLICE
                                                                                  CITY OF PHILADELPHIA
MEMORANDUM
                                                                                  DATE: 03-31-21


TO           : Chief Inspector, Regional Operations Command North

FROM         : Commanding Officer, 35TH District

SUBJECT: 35th DISTRICT’S TOP TEN QUALITY OF LIFE COMPLAINTS


             1. The top ten Quality of Life complaints by the citizens of the 35th Police District are
                as follows:

                  •    Loitering on corners
                  •    Groups smoking marijuana
                  •    Noise complaints
                  •    Abandoned vehicles
                  •    Short Dumping
                  •    Illegal Parkers
                  •    Disorderly crowds
                  •    Littering
                  •    Graffiti
                  •    Drinking on the highway

             2. This list was comprised by complaints received and addressed by our Community
                Relations team, CRO, VAO, & NROs, via phone and in person meetings with
                citizens.

             3. Your attention to this matter is appreciated.




                                                            Michael Zimmerman
                                                          Michael Zimmerman
                                                          Captain                                #2
                                                          Commanding Officer
                                                          35th Police District




82-S-1   (Rev. 3/59)           RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
          Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 20 of 25
                                                                                POLICE
                                                                          CITY OF PHILADELPHIA
MEMORANDUM                                                               DATE: 3-31-21

TO     : Chief Inspector, Regional Operations Command-North

FROM   : Commanding Officer, 39th District

SUBJECT: TOP 10 QUALITY OF LIFE COMPLAINTS

       1. Below is the list of the 10 most reported Quality of Life complaints in the 39th District.

          1.) Groups of males hanging on the corners blocking the sidewalk.
          2.) Same groups of males selling and smoking marijuana.
          3.) Drinking alcoholic beverages on the corners and outside the numerous Stop & Gos.
          4.) Groups of males gambling on the highway.
          5.) Males congregating on abandoned properties or the properties of seniors.
          6.) Abandoned properties not boarded up or torn down.
          7.) Empty lots used as garbage dumps.
          8.) Abandoned vehicles.
          9.) Prolific drug sales from inside various addresses.
          10.)Dirt bikes and ATVS that overtake the neighborhoods.

       2. Respectfully submitted for your review.




                                                         Anthony Ginaldi
                                                          Anthony Ginaldi
                                                          Captain                   #52
                                                          Commanding Officer
                                                          39th District
                  Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 21 of 25
                                                                                             POLICE
                                                                                    CITY OF PHILADELPHIA
MEMORANDUM
                                                                                   DATE: 3-31-21
TO           : Deputy Commissioner, Patrol Operations
FROM         : Commanding Officer, 6th District
SUBJECT : QUALITY OF LIFE COMPLAINTS


                1. Below are the top ten quality of life complaints from the community in the 6th District:

                                        ATVs
                                        Homeless Encampments
                                        Panhandling
                                        Autos Operating Recklessly
                                        Abandoned Autos
                                        Noise Complaints (Nightclub/Bars)
                                        Disorderly Crowds (Nightclub/Bars)
                                        Airbnb
                                        Graffiti
                                        Bicycle Lanes




                                                               Captain Matthew James                    #14
                                                               Commanding Officer
                                                               6th District




82-S-1   (Rev. 3/59)           RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
                  Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 22 of 25
                                                                                                  POLICE
                                                                                      CITY OF PHILADELPHIA
MEMORANDUM
                                                                                      DATE: 03-31-21
TO:             Deputy Commissioner, Patrol Operations

FROM:           Commanding Officer, 9th District

SUBJECT: QUALITY OF LIFE COMPLAINTS


                1. Below is a list of ten (10) Quality of Life complaints for the 9th District:

                       •   Snack Time Band at Rittenhouse Square
                       •   Crowds at 15th & Market Septa Escalator
                       •   Panhandling
                       •   Drug sales 17th & Wallace
                       •   ATVS/Dirt Bikes at the Art Museum
                       •   Homelessness in Septa concourse
                       •   Disorderly juveniles on the Schuylkill River Trail
                       •   Soliciting of tourists at Love Park
                       •   Soliciting of tourists at the Rocky statue
                       •   Juveniles on bikes throughout Center City

                2. Thank you for your attention to this matter.



                                                                 Captain Michael Hooven #28
                                                                Michael Hooven
                                                                Captain                                    #28
                                                                9th District




82-S-1   (Rev. 3/59)           RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
                  Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 23 of 25
                                                                                                   POLICE
                                                                                         CITY OF PHILADELPHIA
MEMORANDUM
                                                                                         DATE: 3/30/21
TO           : Deputy Commissioner, Patrol Operations
FROM         : Commanding Officer, 22nd District
SUBJECT : 22ND DISTRICT QUALITY OF LIFE CONCERNS


                1. The 22nd District has a few areas for improvement regarding Quality of Life concerns.
                   They are listed below.

                       Ridge Avenue/Cecil B Moore Avenue
                         This is large intersection with several take-out establishments and alcohol vendors.
                       The nearby grassy area is a perfect spot for people to gather, eat, and drink their
                       recently bought items. Trash can pile up, including empty cans.

                       1600 Susquehanna Avenue
                         With a deli on the corner that sells alcohol, this block has become a gathering spot
                       for large crowds on nice days. There is a park on one side of the street. This is where
                       most of the crowd gathers. Trash can pile up, including empty cans.

                       1600 Cumberland Street
                         The park on this block attracts gambling. Neighbors have also complained about the
                       heavy amount of drinking. Trash can pile up, including empty cans.

                       Stanley Street/Cumberland Street
                         The park on this corner attracts a crowd of locals, usually drinking and playing loud
                       music. Trash can pile up, including empty cans.

                       Germantown Avenue/ /Huntingdon Street
                          The park on this corner attracts a crowd of locals, usually drinking and playing loud
                       music. Trash can pile up, including empty cans.

                       25th Street/Seybert Street
                           There are a couple of gambling locations in this area. Complaints of gambling were
                       frequent. Loud music is also usually the subject of complaints.

                       1800 Susquehanna Ave
                           There is a speakeasy at 1815 Susquehanna Avenue which attracts a lot of foot
                       traffic. Violent crime has be noted in the area. Trash can pile up.

                       1700 31st Street
                          There is a speakeasy at 1735 N 31st Street which attracts a lot of foot traffic.
                       Violent crime has be noted in the area. Trash can pile up.

                       2100 Dover Street
                          There is a speakeasy at 2137 N Dover Street which attracts a lot of foot traffic.
                       Violent crime has be noted in the area. Trash can pile up.

                2. If you have any questions regarding the above listed conditions, let me know.



                                                                   Nashi Akil
                                                                   Captain                                    #
                                                                   Commanding Officer
                                                                   22nd District


82-S-1   (Rev. 3/59)              RESPONSE TO THIS MEMORANDUM MAY BE MADE HEREON IN LONGHAND
            Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page
                                                                 P O L24
                                                                       I Cof
                                                                          E 25

MEMORANDUM                                                                   City of Philadelphia

                                                                                Date: 3-31-21



TO     : Deputy Commissioner, Patrol Operations

FROM   : Commanding Officer, Center City District

SUBJECT: QUALITY OF LIFE ISSUES


       1. Below are a list of Quality of Life issues that plague the Center City District on a daily
          basis:

              •        Panhandling Issues
              •        Homeless Issues
              •        Public Urination
              •        Gambling on the Highway
              •        Sleeping on the Highway/Sidewalks
              •        Obstruction of the Highway/Sidewalks
              •        Homeless Encampments
              •        Littering on Highway/Sidewalks
              •        Protests
              •        Graffiti/Vandalism

        2. Respectfully submitted.




                                                                     Christopher Bradshaw
                                                                     Christopher Bradshaw
                                                                     Captain              #38
                                                                     Commanding Officer
                                                                     Center City District
Case 2:10-cv-05952-JP Document 132-2 Filed 04/15/21 Page 25 of 25
